SECURITIES ESCROW AGREEMENT
 
THIS SECURITIES ESCROW AGREEMENT (the “Agreement”), dated as of August 20, 2008,
is entered into by and among China New Energy Group Company, a Delaware
corporation (the “Company”), China Hand Fund I, LLC, a Delaware limited
liability company, for itself and as representative (the “Purchaser
Representative”) of any additional investors which may become parties to this
Agreement (together with their respective successors and assigns, each, a
“Purchaser” and collectively, the “Purchasers”), and Escrow, LLC, with an
address at 360 Main Street, P.O. Box 391, Washington, Virginia 22747 (the
“Escrow Agent”). Capitalized terms used, but not defined herein shall have the
meanings set forth in the Purchase Agreement (as defined below).
 
WITNESSETH:
 
WHEREAS, the Purchaser Representative will be purchasing on the date hereof (the
“First Closing Date”) from the Company, shares of the Company’s Series A
Convertible Preferred Stock, par value $0.001 per share (the “Series A
Preferred”), convertible into shares of the Company’s common stock, par value
$0.001 per share (the “Common Stock”), and certain common stock purchase
warrants (the “Warrants”) pursuant to a Series A Convertible Preferred Stock
Purchase Agreement dated as of the First Closing Date by and among the Company
and the Purchaser Representative (the “Purchase Agreement”), and it is
contemplated that each of the Purchase Agreement and this Agreement may
hereafter be amended to provide for the purchase of additional shares of Series
A Preferred and Warrants (collectively, the “Securities”) by additional
Purchasers at one or more additional closings after the First Closing Date
(each, a “Subsequent Closing” and collectively, the “Subsequent Closings”) and
the deposit of additional shares of Series A Preferred in escrow by the Company
and the additional Purchasers;
 
WHEREAS, as an inducement to the Purchaser Representative to enter into the
Purchase Agreement, and for additional Purchasers to purchase Securities at one
or more Subsequent Closings, the Company has agreed (i) immediately prior to the
First Closing Date and the date of each Subsequent Closing to issue and deposit
the number of shares of Series A Preferred Stock equal to 30% of the number of
shares of Series A Preferred Stock issued under the Purchase Agreement and in
each Subsequent Closing to be held by the Escrow Agent for the benefit of the
Purchasers in the event the Company fails to achieve any of the following
financial performance thresholds for the 12-month periods ending December 31,
2008 (“2008”) and December 31, 2009 (“2009”), and (ii) upon distribution to
Purchasers of any Make Good Escrow Shares for 2008, if any, the Company shall
replenish the Make Good Escrow Shares by issuing and delivering the number of
shares of Series A Preferred Stock equal to the number of Series A Preferred
Stock so distributed to be held in escrow for 2009 distributions:
 
(a) In 2008, (i) audited and consolidated After-Tax Net Income of at least $4.3
million1, or (ii) Earnings Per Share on a Fully-Diluted Basis of at least
$[$0.0261] (each of the performance thresholds set forth in (i) and (ii) above
shall be individually referred to herein as a “2008 Target Number” and they are
collectively referred to herein as the “2008 Performance Threshold”);
 

--------------------------------------------------------------------------------

 
1 Drafting Note: Company to confirm ATNI and EPS numbers and all other financial
metrics throughout agreement.


--------------------------------------------------------------------------------


 
(b) In 2009, (i) After-Tax Net Income of at least (w) $6.0 million, if the
Company receives at least $5.4 million in additional gross proceeds from the
sale of Securities at Subsequent Closings held not later than 30 days after the
filing of the Company’s Annual Report on Form 10-K for the fiscal year ending
December 31, 2008 (the “10-K Filing Date”) or (x) $4.5 million, if the Company
does not receive at least $5.4 million in additional gross proceeds from the
sale of Securities at Subsequent Closings held on or prior to the 10-K Filing
Date or (ii) Earnings Per Share on a Fully-Diluted Basis of at least (y)
$[0.0294], if the Company receives at least $5.4 million in additional gross
proceeds from the sale of Securities at Subsequent Closings held on or prior to
the 10-K Filing Date or (z) $[0.0273], if the Company does not receive at least
$5.4 million in additional gross proceeds from the sale of Securities at
Subsequent Closings held on or prior to the 10-K Filing Date (the performance
thresholds set forth in (i) and (ii) above shall be individually referred to
herein as a “2009 Target Number” and they are collectively referred to herein as
the “2009 Performance Threshold” and together with the 2008 Performance
Threshold, the “Performance Thresholds” and each of the 2008 Target Number and
2009 Target Number is individually referred to herein as a “Target Number” and
collectively referred to herein as the “Target Numbers”);
 
WHEREAS, as a further inducement to the Purchaser Representative to enter into
the Purchase Agreement, and for additional Purchasers to purchase Securities at
one or more Subsequent Closings, the Company has agreed immediately prior to the
First Closing Date and the date of each Subsequent Closing to place the Listing
Escrow Shares (as hereinafter defined) into escrow for the benefit of the
Purchasers in the event that shares of Common Stock are not listed and trading
on a National Stock Exchange by January 31, 2010;
 
WHEREAS, as an incentive to the members of management of the Company set forth
on Exhibit A attached hereto (“Management”) to cause the Company to meets its
financial projections, the Purchaser Representative has agreed to place
Purchaser Deposited Escrow Shares (as hereinafter defined) into escrow for the
benefit of the Purchasers and each additional Purchaser which becomes a party to
this Agreement will deposit additional Purchaser Deposited Escrow Shares into
escrow to transfer to Management in the event the Company achieves all of the
2008 Performance Threshold and the 2009 Performance Threshold; and
 
WHEREAS, the Company and the Purchaser Representative have requested, and the
Additional Purchasers, by becoming parties to this Agreement will request, that
the Escrow Agent hold the Company Deposited Escrow Shares (as herein after
defined) and the Purchaser Deposited Escrow Shares (as hereinafter defined) on
the terms and conditions set forth in this Agreement and the Escrow Agent has
agreed to act as escrow agent pursuant to the terms and conditions of this
Agreement.
 
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:


--------------------------------------------------------------------------------


 
ARTICLE I
 
TERMS OF THE ESCROW
 
1.1. The parties hereby agree to establish an escrow account with the Escrow
Agent whereby the Escrow Agent shall hold the Company Deposited Escrow Shares
and the Purchaser Deposited Escrow Shares as contemplated by this Agreement.
 
1.2. Upon the execution of this Agreement, the Company shall issue and deliver
to the Escrow Agent a stock certificate or stock certificates evidencing an
aggregate of 557,212 shares of Series A Preferred (which number of shares of
Series A Preferred is equivalent to 30% of the number of shares of Series A
Preferred to be issued and sold to the Purchaser Representative on the First
Closing Date and which shares of Series A Preferred may be converted into
19,502,412 shares of Common Stock). Immediately prior to each Subsequent
Closing, the Company shall issue and deliver to the Escrow Agent a stock
certificate or stock certificates evidencing an aggregate number of shares of
Series A Preferred equal to 30% of the number of shares of Series A Preferred to
be issued and sold to the Additional Purchasers on the closing date of the
Subsequent Closing). In addition, the Company will issue a stock certificate or
stock certificates evidencing such additional number of shares of Series A
Preferred or Common Stock as may be required to be deposited pursuant to Section
1.3(iv) hereof. All of the shares of Series A Preferred described in this
Section 1.2 shall be collectively referred to in this Agreement as the “Company
Deposited Escrow Shares”). All Company Deposited Escrow Shares shall be
accompanied by stock powers executed in blank with signature medallion
guaranteed.
 
1.3. The parties hereby agree that the Company Deposited Escrow Shares shall be
delivered based on the achievement of the Performance Thresholds as set forth
below:


(i) If either or both of the After-Tax Net Income or Earnings Per Share on a
Fully-Diluted Basis for 2008 or 2009 is less than the applicable Target Number
for such year, then if the Percentage Shortfall (as hereinafter defined) for
such year, is less than fifty percent (50%), but equal or greater than fifteen
percent (15%), then an Adjustment Percentage for such year shall be determined.
For purposes of this Section, the “Percentage Shortfall” shall mean the greater
of (A) the percentage obtained by dividing (w) the amount of the shortfall of
the After-Tax Net Income from the applicable Target Number by (x) the applicable
Target Number for such year or (B) the percentage obtained by dividing (y) the
amount of the shortfall of the Earnings Per Share on a Fully-Diluted Basis for
such year from the applicable Target Number for such year by (z) the applicable
Target Number for such year. For purposes of this Section, the “Adjustment
Percentage” for 2008 or 2009 shall mean the percentage that the Percentage
Shortfall for such year bears to fifty percent (50%). Within five days after the
determination of the Percentage Shortfall for 2008 and/or 2009 the Purchaser
Representative and the Company shall give joint written instructions to the
Escrow Agent to, and upon receipt of such written instructions, the Escrow Agent
shall, within five days after receipt of such instructions deliver to the
Purchasers on a pro rata basis such number of shares of Series A Preferred as is
determined by multiplying the Adjustment Percentage for such year by the total
number of Company Deposited Escrow Shares then required to be in escrow. In the
case of a delivery of less than all of the shares of the Company Deposited
Escrow Shares in respect of the computation of the Adjustment Percentage for
2008, the Escrow Agent shall retain in escrow the balance of the Company
Deposited Escrow Shares which are not required to be delivered to the
Purchasers. For example, if the Percentage Shortfall for 2008 is 20%, the
Adjustment Percentage would be 40%, and 40% of the total number of Company
Deposited Escrow Shares then required to be in escrow would be delivered to the
Purchasers on a pro rata basis, with the balance being retained by the Escrow
Agent pursuant to this Agreement. 


--------------------------------------------------------------------------------


 
(ii) If the Percentage Shortfall for 2008 or 2009, as applicable, is equal to or
greater than fifty percent (50%), then within five days after the determination
of the Percentage Shortfall for 2008 and/or 2009 the Purchaser Representative
and the Company shall give joint written instructions to the Escrow Agent, and
upon receipt of such written instructions, the Escrow Agent shall within five
days after receipt of such instructions, deliver all of the remaining Company
Deposited Escrow Shares then held by the Escrow Agent to Purchasers on a pro
rata basis.
 
(iii) If the Percentage Shortfall for 2008 is less than fifteen percent (15%),
then all of the Company Deposited Escrow Shares shall remain in escrow for 2009
to be distributed in accordance with paragraphs (i) and (ii) of this Section
1.3. If the Percentage Shortfall for 2009 is less than fifteen percent (15%),
then the Purchaser Representative and the Company shall give joint written
instructions to the Escrow Agent to, and upon receipt of such written
instructions, the Escrow Agent shall within five days after receipt of such
instructions, return to the Company for cancellation all of the Company
Deposited Escrow Shares which remain in escrow.
 
(iv) Upon distribution to the Purchasers of Company Deposited Escrow Shares for
2008 pursuant to Section 1.3(i) or 1.3(ii), the Company shall within 10 days
replenish the Company Deposited Escrow Shares by issuing and delivering the
number of shares of Series A Preferred equal to the number of shares of Series A
Preferred so distributed for 2008.
 
(v) The determination regarding the number and the distribution, if any, of
Company Deposited Escrow Shares to be distributed to the Purchasers pursuant to
this Section 1.3 shall be made within five (5) Trading Days after the date the
Company is required to file its Annual Report on Form 10-K for the applicable
fiscal year with the Commission (after giving effect to any extension pursuant
to Rule 12b-25 of the Exchange Act). In the event that the Company does not file
its Annual Report on Form 10-K for the year ended December 31, 2008 or 2009, as
applicable, with the Commission within thirty (30) days after the date such
filing was required, after giving effect to any extension pursuant to Rule
12b-25 of the Exchange Act, all of the Company Deposited Escrow Shares shall be
delivered to the Purchasers on a pro rata basis within five (5) Trading Days
following the expiration of such thirty (30) day period.
 
(vi) Notwithstanding anything to the contrary set forth herein, only those
Purchasers who own shares of Series A Preferred issued under the Purchase
Agreement and remain shareholders of the Company at the time that any Company
Deposited Escrow Shares become deliverable hereunder shall be entitled to their
pro rata portion of such Company Deposited Escrow Shares calculated based on
their ownership interest at the time when the Company Deposited Escrow Shares
become deliverable hereunder. Any Company Deposited Escrow Shares not delivered
to Purchasers because the Purchasers no longer hold shares of Series A Preferred
acquired under the Purchase Agreement shall remain in escrow with the Escrow
Agent until transferred either to the Purchasers or returned to the Company
pursuant to Section 1.3(ii) or 1.3(iii), as applicable.


--------------------------------------------------------------------------------


 
(vii) Notwithstanding anything to the contrary contained in this Section 1.3 or
in the Purchase Agreement, the Parties agree that for purposes of determining
whether or not the Target Numbers have been achieved,
 
(A) the release of any or all of the Company Deposited Escrow Shares shall not
be counted as an expense, charge, or other deduction from revenues in
calculating net income even though GAAP may require contrary treatment,
 
(B) any registration delay payments arising under the Registration Rights
Agreement that are accrued or paid by the Company to any Series A Purchaser will
be excluded from the calculation of net income, and
 
(C) any increase in taxes payable by the Company or any Subsidiary as a result
of recently adopted PRC tax laws or any related implementing regulations
promulgated for the purpose of making more equal the tax treatment of foreign
invested entities and domestic entities shall not be included as an expense in
calculating net income.
 
(viii) So long as the Company Deposited Escrow Shares remain in escrow, such
shares shall not be counted in calculating a quorum for stockholder voting
purposes nor shall such shares be voted at any meeting of stockholders or
included in a written consent.
 
1.4. (i) Upon the execution of this Agreement, the Purchaser Representative
shall deliver to the Escrow Agent a stock certificate or stock certificates
evidencing an aggregate of 37,148 shares of Series A Preferred (which number of
shares of Series A Preferred is equivalent to 2.0% of the number of shares of
Series A Preferred issued and sold to the Purchaser Representative on the First
Closing Date and which shares of Series A Preferred may be converted into
1,300,161 shares of Common Stock). At each Subsequent Closing, each additional
Purchaser shall deliver to the Escrow Agent a stock certificate or stock
certificates evidencing a number of shares of Series A Preferred equivalent to
2.0% of the number of shares of Series A Preferred issued and sold to such
additional Purchaser on the closing date of the Subsequent Closing. Such shares
shall be collectively referred to in this Agreement as the “Purchaser Deposited
Escrow Shares”). All Purchaser Deposited Escrow Shares shall be accompanied by
stock powers executed in blank with signature medallion guaranteed.
 
(ii) If the Company achieves both the 2008 Performance Threshold and the 2009
Performance Threshold, then within five Trading Days after the filing of the
Company’s Annual Report on Form 10-K for the fiscal year ending December 31,
2009 the Company and the Purchaser Representative shall give joint written
instructions to the Escrow Agent to, and upon receipt of such instructions, the
Escrow Agent shall within five days after receipt of such instructions, transfer
all of the Purchaser Deposited Escrow Shares to Management, pro rata in
accordance with the percentages set forth in Exhibit A. In such instance, the
Purchaser Deposited Escrow Shares shall be converted to common stock in
accordance with their terms prior to distribution to Management.


--------------------------------------------------------------------------------


 
(iii) If the Company fails to achieve the 2008 Performance Threshold, then
within five Trading Days after the filing of the Company’s Annual Report on Form
10-K for the fiscal year ending December 31, 2008 the Company and the Purchaser
Representative shall give joint written instructions to the Escrow Agent to, and
upon receipt of such instructions, the Escrow Agent shall within five days after
receipt of such instructions, transfer all of the Purchaser Deposited Escrow
Shares to the Purchasers who deposited such shares.
 
(iv) If the Company achieves the 2008 Performance Threshold, but fails to
achieve the 2009 Performance Threshold, then within five Trading Days after the
filing of the Company’s Annual Report on Form 10-K for the fiscal year ending
December 31, 2009 the Company and the Purchaser Representative shall give joint
written instructions to the Escrow Agent to, and upon receipt of such
instructions, the Escrow Agent shall within five days after receipt of such
instructions, transfer all of the Purchaser Deposited Escrow Shares to the
Purchasers who deposited such shares.
 
1.5. The Company will provide the Purchaser Representative with (i) the
Company’s audited financial statements for 2008 and 2009, prepared in accordance
with US GAAP, on or before March 31, 2009 (or such later date on which the
Company has filed its annual report on Form 10-K for 2008 fiscal year) and March
31, 2010 (or such later date on which the Company has filed its annual report on
Form 10-K for 2009 fiscal year), respectively, so as to allow the Purchaser
Representative the opportunity to evaluate whether the 2008 Performance
Threshold and the 2009 Performance Threshold were attained.
 
1.6. The parties hereby agree that the Listing Escrow Shares (as hereinafter
defined) shall be deposited in escrow and as set forth below:
 
(a) Upon the execution of this Agreement, the Company shall issue and deliver to
the Escrow Agent a stock certificate or stock certificates evidencing an
aggregate of __________ shares of Series A Preferred (which number of shares of
Series A Preferred is equivalent to 2.5% of the number of shares of Series A
Preferred to be issued and sold to the Purchaser Representative on the First
Closing Date and which shares of Series A Preferred may be converted into
__________ shares of Common Stock). Immediately prior to each Subsequent
Closing, the Company shall issue and deliver to the Escrow Agent a stock
certificate or stock certificates evidencing an aggregate of shares of Series A
Preferred equivalent to 2.5% of the number of shares of Series A Preferred to be
issued and sold to the additional Purchasers on the closing date of the
Subsequent Closing). All of the shares of Series A Preferred described in this
Section 1.6 shall be collectively referred to in this Agreement as the “Listing
Escrow Shares”).
 
(b) In the event shares of Common Stock are not listed and trading on a National
Stock Exchange by January 31, 2010, the Purchaser Representative and the Company
shall within five days thereafter give joint written instructions to the Escrow
Agent to, and upon receipt of such written instructions, the Escrow Agent shall,
within five days after receipt of such instructions deliver to the Purchasers on
a pro rata basis all of the Listing Escrow Shares. In the event shares of Common
Stock are listed and trading on a National Stock Exchange by January 31, 2010,
the Company and Purchaser Representative shall within five days after such
listing give joint written instructions to the Escrow Agent to, and upon receipt
of such written instructions, the Escrow Agent shall, within five days after
receipt of such instructions deliver to the Company all of the Listing Escrow
Shares and the Company shall cancel all of such Listing Escrow Shares.


--------------------------------------------------------------------------------


 
ARTICLE II
REPRESENTATIONS OF THE COMPANY
 
2.1. The Company hereby represents and warrants to the Purchasers and the
Purchaser Representative as follows:
 
(i) The Company Deposited Escrow Shares and the Listing Escrow Shares being
placed into escrow immediately prior to the First Closing Date and to be placed
into escrow prior to the closing date of each Subsequent Closing are or will be
upon release from escrow in accordance with this Agreement validly issued, fully
paid and nonassessable shares of the Company, free and clear of all pledges,
liens, claims and encumbrances, except encumbrances created by this Agreement.
There are no restrictions on the ability of the Company to issue and deposit in
escrow the Company Deposited Escrow Shares or Listing Escrow Shares or to enter
into this Agreement other than transfer restrictions under applicable federal
and state securities laws. Upon any delivery to the Purchasers of Company
Deposited Escrow Shares or Listing Escrow Shares placed into escrow pursuant to
this Agreement, the Purchasers will acquire good and valid title to such Company
Deposited Escrow Shares or Listing Escrow Shares, free and clear of any pledges,
liens, claims and encumbrances.
 
(ii) The performance of this Agreement and compliance with the provisions hereof
will not violate any provision of any law applicable to the Company and will not
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon, any of the properties or
assets of the Company pursuant to the terms of the certificate of incorporation
or by-laws of the Company or any indenture, mortgage, deed of trust or other
agreement or instrument binding upon the Company or affecting the Company
Deposited Escrow Shares or Listing Escrow Shares. No notice to, filing with, or
authorization, registration, consent or approval of any governmental authority
or other person is necessary for the execution, delivery or performance of this
Agreement or the consummation of the transactions contemplated hereby by the
Company.
 
ARTICLE III
REPRESENTATIONS OF THE PURCHASERS
 
3.1. Each Purchaser hereby severally represents and warrants to the Company and
the Purchaser Representative as follows:
 
(i) The Purchaser Deposited Escrow Shares being placed into escrow at the First
Closing Date and to be placed into escrow prior to the closing date of each
Subsequent Closing are or will be owned by the Purchaser free and clear of all
pledges, liens, claims and encumbrances, except encumbrances created by this
Agreement. There are no restrictions on the ability of the Purchaser to deposit
in escrow the Purchaser Deposited Escrow Shares or to enter into this Agreement
other than transfer restrictions under applicable federal and state securities
laws. Upon any delivery to Management of Purchaser Deposited Escrow Shares
placed into escrow pursuant to this Agreement, Management will acquire good and
valid title to such Purchaser Deposited Escrow Shares, free and clear of any
pledges, liens, claims and encumbrances.


--------------------------------------------------------------------------------


 
(ii) The performance of this Agreement and compliance with the provisions hereof
will not violate any provision of any law applicable to the Purchaser and will
not conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon, any of the properties or
assets of the Purchaser pursuant to the terms of any indenture, mortgage, deed
of trust or other agreement or instrument binding upon the Purchaser or
affecting the Purchaser Deposited Escrow Shares. No notice to, filing with, or
authorization, registration, consent or approval of any governmental authority
or other person is necessary for the execution, delivery or performance of this
Agreement or the consummation of the transactions contemplated hereby by the
Purchaser.


ARTICLE IV
ESCROW AGENT


4.1 Interpleader. In the event this Agreement, the Company Deposited Escrow
Shares, the Purchaser Deposited Escrow Shares or the Escrow Agent becomes the
subject of litigation, or if the Escrow Agent shall desire to do so for any
other reason, the Company authorizes the Escrow Agent, at its option, to deposit
the Company Deposited Escrow Shares, the Listing Escrow Shares and/or the
Purchaser Deposited Escrow Shares with the clerk of the court in which the
litigation is pending, or a court of competent jurisdiction if no litigation is
pending, and thereupon the Escrow Agent shall be fully relieved and discharged
of any further responsibility with regard thereto. The Company also authorizes
the Escrow Agent, if it receives conflicting claims to the Company Deposited
Escrow Shares, and/or the Purchaser Deposited Escrow Shares, is threatened with
litigation or if the Escrow Agent shall desire to do so for any other reason, to
interplead all interested parties in any court of competent jurisdiction and to
deposit the Company Deposited Escrow Shares, the Listing Escrow Shares and/or
the Purchaser Deposited Escrow Shares with the clerk of that court and thereupon
the Escrow Agent shall be fully relieved and discharged of any further
responsibility hereunder to the parties from which they were received.


4.2  Exculpation and Indemnification of Escrow Agent


(a) The Escrow Agent shall have no duties or responsibilities other than those
expressly set forth herein. The Escrow Agent shall have no duty to enforce any
obligation of any person to make any payment or delivery, or to direct or cause
any payment or delivery to be made, or to enforce any obligation of any person
to perform any other act. The Escrow Agent shall be under no liability to the
other parties hereto or anyone else, by reason of any failure, on the part of
any party hereto or any maker, guarantor, endorser or other signatory of a
document or any other person, to perform such person’s obligations under any
such document. Except for amendments to this Escrow Agreement referenced below,
and except for written instructions given to the Escrow Agent by the Company and
the Purchaser Representative relating to the Company Deposited Shares, the
Listing Escrow Shares and the Purchaser Deposited Escrow Shares, the Escrow
Agent shall not be obligated to recognize any agreement between or among any of
the other parties, notwithstanding that references hereto may be made herein and
whether or not it has knowledge thereof.


--------------------------------------------------------------------------------




(b) The Escrow Agent shall not be liable to the Company, the Purchaser
Representative, any Purchaser or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Escrow Agent), statement, instrument, report,
or other paper or document (not only as to its due execution and the validity
and effectiveness of its provisions, but also as to the truth and acceptability
of any information therein contained), which is believed by the Escrow Agent to
be genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any of the terms thereof, unless evidenced by
written notice delivered to the Escrow Agent signed by the proper party or
parties and, if the duties or rights of the Escrow Agent are affected, unless it
shall give its prior written consent thereto.


(c) The Escrow Agent shall not be responsible for the sufficiency or accuracy of
the form, or of the execution, validity, value or genuineness of, any document
or property received, held or delivered to it hereunder, or of any signature or
endorsement thereon, or for any lack of endorsement thereon, or for any
description therein; nor shall the Escrow Agent be responsible or liable to the
Company, the Purchaser Representative, any Purchaser or to anyone else in any
respect on account of the identity, authority or rights, of the person executing
or delivering or purporting to execute or deliver any document or property or
this Escrow Agreement.


(d) The Escrow Agent shall have the right to assume, in the absence of written
notice to the contrary from the proper person or persons, that a fact or an
event, by reason of which an action would or might be taken by the Escrow Agent,
does not exist or has not occurred, without incurring liability to the Company,
the Purchaser Representative, any Purchaser or to anyone else for any action
taken or omitted to be taken or omitted, in good faith and in the exercise of
its own best judgment, in reliance upon such assumption.


(e) The Escrow Agent shall be indemnified and held harmless against any
liability for taxes and for any penalties in respect of taxes, on any investment
income or payments with respect to the Company Deposited Escrow Shares and the
Purchaser Deposited Escrow Shares in the manner provided in Section 4.2 (f).


(f) The Escrow Agent will be indemnified and held harmless by the Company from
and against all expenses, including all counsel fees and disbursements, or loss
suffered by the Escrow Agent in connection with any action, suit or proceedings
involving any claim, or in connection with any claim or demand, which in any
way, directly or indirectly, arises out of or relates to this Escrow Agreement,
the services of the Escrow Agent hereunder, except for claims relating to gross
negligence by Escrow Agent or breach of this Escrow Agreement by the Escrow
Agent, or the monies or other property held by it hereunder or for willful
misconduct of the Escrow Agent. Promptly after the receipt of the Escrow Agent
of notice of any demand or claim or the commencement of any action, suit or
proceeding, the Escrow Agent shall, if a claim in respect thereof is to be made
against the Company, notify the Company thereof in writing, but the failure by
the Escrow Agent to give such notice shall not relieve the Company from any
liability which the Company may have to the Escrow Agent hereunder.
Notwithstanding any obligation to make payments and deliveries hereunder, the
Escrow Agent may retain and hold for such time as it deems necessary such amount
of monies or property, including shares of the Company’s capital stock as it
shall, from time to time, in its sole discretion, seem sufficient to indemnify
itself for any such loss or expense and for any amounts due it under Section 7.


--------------------------------------------------------------------------------




(g) For purposes hereof, the term “expense or loss” shall include all amounts
paid or payable to satisfy any claim, demand or liability, or in settlement of
any claim, demand, action, suit or proceeding settled with the express written
consent of the Escrow Agent, and all costs and expenses, including, but not
limited to, counsel fees and disbursements, paid or incurred in investigating or
defending against any such claim, demand, action, suit or proceeding.
 
ARTICLE V
 
TERMINATION OF AGREEMENT


5.1 This Escrow Agreement shall terminate upon delivery by the Escrow Agent in
accordance with this Agreement of all of the Company Deposited Escrow Shares,
the Listing Escrow Shares and Purchaser Deposited Escrow Shares, provided that
the rights of the Escrow Agent and the obligations of the Company under Article
IV shall survive the termination hereof.


5.2 The Escrow Agent may resign at any time and be discharged from its duties as
Escrow Agent hereunder by giving the Company and the Purchaser Representative at
least five days written notice thereof (the “Notice Period”). As soon as
practicable after its resignation, the Escrow Agent shall, if it receives notice
from the Company within the Notice Period, turn over to a successor escrow agent
appointed by the Company all of the Company Deposited Escrow Shares, the Listing
Escrow Shares and Purchaser Deposited Escrow Shares then held by the Escrow
Agent upon presentation of the document appointing the new escrow agent and its
acceptance thereof. If no new agent is so appointed within the Notice Period,
the Escrow Agent may deposit the Company Deposited Escrow Shares and Purchaser
Deposited Escrow Shares with the clerk of a court of competent jurisdiction in
accordance with Section 4.1 of this Agreement.


ARTICLE VI
COMPENSATION OF ESCROW AGENT


The Escrow Agent shall be entitled to the following compensation from the
Company:


--------------------------------------------------------------------------------




6.1 Documentation Fee: The Company shall pay a documentation fee to the Escrow
Agent of $____________, on the First Closing Date.


6.2 Delivery Fee. The Company shall pay a fee of $_______ to the Escrow Agent
each time during the term of the Agreement in which the Escrow Agent delivers
any of Company Deposited Escrow Shares, the Listing Escrow Shares and Purchaser
Deposited Escrow Shares.
 
ARTICLE VII
MISCELLANEOUS
 
7.1 No waiver or any breach of any covenant or provision herein contained shall
be deemed a waiver of any preceding or succeeding breach thereof, or of any
other covenant or provision herein contained. No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.
 
7.2 All notices, communications and instructions required or desired to be given
under this Agreement must be in writing and shall be deemed to be duly given if
sent by registered or certified mail, return receipt requested, or overnight
courier to the following addresses:
 
If to Escrow Agent:


Escrow, LLC
360 Main Street
P.O. Box 391
Washington, Virginia 22747
Attt: Jonnie Zarecor
Tel No.: 800-984-2155 or 540-675-2155
Fax No.: 540-675-3155
Email:


If to the Company:
China New Energy Group Company
c/o Tianjin Sing Ocean Public Utility Development Co., Ltd.
17th Floor, HongJi Building, JinWei Road
HeBei District, Tianjin, China
People’s Republic of China
Attention: Jia Ji Shang
Tel:   (86 22) 2804 8651
Fax:  (86 22) 2804 8657
Email: jameswang@etlg.net


--------------------------------------------------------------------------------


 
With a copy to:
Thelen Reid Brown Raysman & Steiner LLP
701 8th Street NW
Washington, D.C. 20001
Attn.: Louis A. Bevilacqua, Esq.
Tel. No.: (202) 508-4281
Facsimile: (202) 508-4321
Email: lbevilacqua@thelen.com 
 
If to the Purchaser  
Representative:  


China Hand Fund I, LLC
558 Lime Rock Road
Lakeville, CT  06039
Attn: Mary Fellows
Tel. No.: 860-435-7000
Fax No.: 860-435-6540
Email: mfellows@kuhnsbrothers.com
 
or to such other address and to the attention of such other person as any of the
above may have furnished to the other parties in writing and delivered in
accordance with the provisions set forth above.
 
7.3 This Escrow Agreement shall be binding upon and shall inure to the benefit
of the permitted successors and permitted assigns of the parties hereto.


7.4 This Escrow Agreement and the rights and obligations hereunder of the
Company may not be assigned. This Escrow Agreement and the rights and
obligations hereunder of the Escrow Agent may be assigned by the Escrow Agent.
This Escrow Agreement shall be binding upon and inure to the benefit of each
party’s respective successors, heirs and permitted assigns. No other person
shall acquire or have any rights under or by virtue of this Escrow Agreement.
This Escrow Agreement may not be changed orally or modified, amended or
supplemented without an express written agreement executed by the Escrow Agent,
the Company and the Purchaser Representative. This Escrow Agreement is intended
to be for the sole benefit of the parties hereto and the Purchasers and their
respective successors, heirs and permitted assigns, and none of the provisions
of this Escrow Agreement are intended to be, nor shall they be construed to be,
for the benefit of any third person.


7.5 This Escrow Agreement shall be construed without regard to any presumption
or other rule requiring construction against the party causing such instrument
to be drafted. The terms “hereby,” “hereof,” “hereunder,” and any similar terms,
as used in this Escrow Agreement, refer to the Escrow Agreement in its entirety
and not only to the particular portion of this Escrow Agreement where the term
is used. The word “person” shall mean any natural person, partnership,
corporation, government and any other form of business of legal entity. All
words or terms used in this Escrow Agreement, regardless of the number or gender
in which they were used, shall be deemed to include any other number and any
other gender as the context may require. This Escrow Agreement shall not be
admissible in evidence to construe the provisions of any prior agreement.


--------------------------------------------------------------------------------


 
7.6 The parties hereto expressly agree that this Escrow Agreement shall be
governed by, interpreted under and construed and enforced in accordance with the
laws of the State of New York, without regard to conflicts of law principles
that would result in the application of the substantive laws of another
jurisdiction. Each of the parties hereby irrevocably consents to the
jurisdiction of the courts of the State of New York and of any Federal court
located in such state in connection with any action, suit or proceedings arising
out of or relating to this Escrow Agreement or any action taken or omitted
hereunder, and waives personal service of any summons, complaint or other
process and agrees that the service thereof may be made by certified or
registered mail directed to it at the address for notices set forth in Section
7.2.
 
7.7 The Escrow Agent’s duties hereunder may be altered, amended, modified or
revoked only by a writing signed by the Company, the Purchaser Representative
and the Escrow Agent.


7.8 The representations and warranties contained in this Escrow Agreement shall
survive the execution and delivery hereof and any investigations made by any
party. The headings in this Escrow Agreement are for purposes of reference only
and shall not limit or otherwise affect any of the terms thereof.


7.9 This Escrow Agreement may be executed in a number of counterparts, by
facsimile, each of which shall be deemed to be an original as of those whose
signature appears thereon, and all of which shall together constitute one and
the same instrument. This Escrow Agreement shall become binding when one or more
of the counterparts hereof, individually or taken together, are signed by all
the parties.
 
7.10 If the Escrow Agent reasonably requires other or further instruments in
connection with this Escrow Agreement or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.
 
[Signature Page Follows]


--------------------------------------------------------------------------------


 
[SIGNATURE PAGE TO SECURITIES ESCROW AGREEMENT]
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
20th day of August, 2008.
 
CHINA NEW ENERGY GROUP COMPANY

   
By:
/s/ Jiaji Shang
 
Name: Jiaji Shang
 
Title: Chairman & CEO
   
PURCHASER REPRESENTATIVE:
 
CHINA HAND FUND I, LLC
   
By:
/s/ John D. Kuhns
 
Name: John D. Kuhns
 
Title: Member-Manager
   
ESCROW AGENT:
 
ESCROW, LLC
   
By:
   
Name:
 
Title:


--------------------------------------------------------------------------------



EXHIBIT A


MANAGEMENT


Name
 
Percentage of Purchaser Deposited Escrow
Shares to Which Entitled if Performance
Thresholds are Attained
           


--------------------------------------------------------------------------------


 